Order affirmed, without costs. (See People ex rel. Shapiro v. Keeper of City Prison, 290 N. Y. 393.) A question under the Federal Constitution was presented and passed upon by this court, viz., whether the relator had been deprived of liberty without due process of law and whether there had been an abridgement of his privileges and immunities as a citizen of the United States under the Fourteenth Amendment of the *694Constitution of the United States. This court held that there was no denial of any constitutional right of the relator. No opinion.
Concur: Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ.